Ibach, J.
In the year 1910, William Powers died intestate, the owner in fee simple of a tract of land in Montgomery county, Indiana. Appellants are the natural children and only heirs of Charley Cooley who was the alleged illegitimate son of said William Powers, and who died intestate before the death of his putative father. Appeilee is the legally adopted child of said William Powers. The adopting father of appellee having died without children born in wedlock or their descendants, the point of contention presented by the appeal is whether the adopted child, appellee, was a legitimate child and rightfully entitled to inherit the estate of his adopting father as his heir, within the meaning of §3000 Burns 1914, Acts 1901 p. 288, which provides: “That the illegitimate child or children of any man dying intestate and having acknowledged such child *61or children during his lifetime as his own, shall inherit his estate, both real and personal, and shall be deemed and taken to be the heir or. heirs of such intestate in the same manner * * * as if such child or children had been legitimate. * * * The provisions of this act shall not apply where the father of the illegitimate child, at his death, had surviving legitimate children or descendants of legitimate children.” The only error assigned is the court’s action in sustaining a demurrer to a complaint by appellants seeking to establish an interest as heirs in the estate of William Powers.
1. 2. It cannot be successfully contended that the legislature can by statute constitute a child a natural child of any persons other than his natural father and mother, but it has the power to declare the legal status of an adopted child and make him capable of inheriting from his adopting parent the same as if he were his own child born in lawful wedlock. As it is expressed in some of the older cases: “It is competent for the legislature to place a child by adoption in the direct line of descent as it is for the common law to place a child by birth there. ’ ’ And this is what we believe the legislature of this state has done. The statute on this subject, §868 et seq. Burns 1914, §823 et seq. R. S. 1881, provides the manner in which a child may be adopted, and by §3 of the act it is provided that from and after such adoption the adopted child shall be entitled to receive the same rights and interest in the estate of the adopting parent by descent or otherwise that it would if the natural heir of such adopting parent; and by §4 of the same act it is provided that, after such adoption, the adopting parent shall occupy the same position toward such child that he or she would if the natural father or mother, and be liable for the maintenance and education of such child, and in every way as a natural parent. This language is broad and comprehensive, and when construed in connection with the adjudicated cases *62on kindred questions, and in the light of the civil law from which the principles declared in the statute are taken, we believe it to be clear that the legislature intended to create between-the adopting father and the adopted child a relation like that existing between the natural father and his child, and with respect to the adopting father’s estate he must he regarded as a child in the degree of a legitimate child as that term is used in §3000 Burns 1914, supra. lie is an heir, a lineal descendant, the same as if born in lawful wedlock, not because of any natural relation existing between them as parent and child, but because he has been given that status by virtue of the statute. Humphries v. Davis (1885), 100 Ind. 274, 50 Am. Rep. 788. An adopted child, like every other child in the state, is either legitimate or illegitimate; he does not occupy a middle ground. This court in tire case of Harness v. Harness (1911), 50 Ind. App. 364, 98 N. E. 357, quotes with approval this language from Gates v. Seibert (1900), 157 Mo. 254, 57 S. W. 1065, 80 Am. St. 625: “The word (legitimate) is used without qualification- or restriction. There are no degrees of legitimacy, a child is either legitimate or it is illegitimate, and whether it is one or the other depends upon whether or not it comes within the requirements of the law to make it legitimate.” See, also, In re Wardell (1881), 57 Cal. 484, 491. In the case at bar it is conceded that appellee was legally adopted. The adoptive statutes of this state have already been considered many times by the courts, and while the precise question here involved has not been determined, the conclusion we have reached is supported by the reasoning employed in all those cases where the same general principles have been involved. Markover v. Krauss (1892), 132 Ind. 294, 31 N. E. 1047, 17 L. R. A. 806, and cases there cited. The common law made no provision for the adoption of children, so that the contention of appellant that the term “legitimate children” meant at common law only those born of the blood in wedlock, and that the legislature in using this term in *63§3000 Burns 1914, supra, used it in this sense, is erroneous, and the authorities cited by appellants have no application to the precise question under consideration. This conclusion is further supported by another line of cases in which §267 Burns 1914, §264 R. S. 1881, was considered and discussed. By virtue of this statute it has been held that a right of action is vested in the foster parent to maintain a suit for the death of an adopted child but not for the death of an illegitimate child, upon the theory that the adopted child is a legitimate child, its relation to the adopting parent differing in no substantial degree from the relation of the child born of the blood in wedlock to its natural parent. McDonald v. Pittsburgh, etc., R. Co. (1896), 144 Ind. 459, 43 N. E. 447, 32 L. R. A. 309, 55 Am. St. 185; Citizens Street R. Co. v. Cooper (1899), 22 Ind. App. 459, 53 N. E. 1092, 72 Am. St. 319; Thornburg v. American Strawboard Co. (1895), 141 Ind. 443, 40 N. E. 1062, 50 Am. St. 334; Citizens’ Street R. Co. v. Willoeby (1896), 15 Ind. App. 312, 43 N E. 1058. Appellee, the adopted child, by virtue of his status must be regarded as a child in the degree of a legitimate child of his deceased adopting parent, and the effect of such adoption in view of the facts of this case was to east succession upon him the same as if he had. been a natural child.
3. It is proper to add in this connection that §3000, supra, makes provision only for a contingent right of inheritance in some instances in the illegitimate child, and in no way can it be construed to include the children or descendants of such illegitimate child, who died prior to the death of the putative father, but it is unnecessary to discuss this phase of the case further, as the disposition of the proposition considered disposes of the entire case. The demurrer to the complaint was properly sustained. Judgment affirmed.
Caldwell, C. J., Moran and Pelt, JJ., concur.
Iíottel, P. J., and McNutt, J., concur in result.